 1                                                                              JS-6
 2
 3
 4
 5
 6
 7
                       United States District Court
 8
                       Central District of California
 9
10
     JOHN W. SIGLER,                           Case № 2:18-cv-00683-ODW (JCx)
11
                     Plaintiff,
12                                             JUDGMENT
           v.
13   U.S. DEPARTMENT OF HEALTH &
14   HUMAN SERVICES,
15                   Defendant.
16        Pursuant to the Court’s Order GRANTING Defendant U.S. Department of
17   Health and Human Services’s Motion for Summary Judgment, it is hereby
18   ORDERED, ADJUDGED, AND DECREED as follows:
19          1. Plaintiff John W. Sigler shall recover nothing from Defendant;
20          2. Defendant shall have JUDGMENT in its favor on all causes of action;
21             and
22          3. The Clerk of the Court shall close the case.
23        IT IS SO ORDERED.
24
25        September 30, 2019
26
27                                ____________________________________
28                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
